                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


SARAH L. SNYDER,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 3:18-1021

LAKIN CORRECTIONAL CENTER;
W.V. DIVISION OF CORRECTIONS;
LAKIN HEAD OF MEDICINE (JANE DOE);
LAKIN NURSE PRACTITIONER (JANE DOE);
LAKIN CORRECTIONAL OFFICER (JOHN DOE); and
LAKIN HOUSING UNIT OFFICER (JOHN DOE),

                               Defendants.



                          MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendation for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that the Court grant Defendant Lakin Correctional Center and West Virginia

Division of Corrections’ Motion to Dismiss Plaintiff’s Complaint and the Amended Motion to

Dismiss (ECF Nos. 11, 17); dismiss the Amended Complaint, with prejudice, as to Plaintiff’s

claims alleging violations of federal law against Defendants, and without prejudice as to Plaintiff’s

claims alleging medical negligence against Defendants (ECF No. 15); and remove these

Defendants from the docket of the Court. Neither party has filed objections to the Magistrate

Judge’s findings and recommendations.
       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and GRANTS Defendant Lakin Correctional Center and West Virginia

Division of Corrections’ Motion to Dismiss Plaintiff’s Complaint and the Amended Motion to

Dismiss (ECF Nos. 11, 17); DISMISSES the Amended Complaint, with prejudice, as to

Plaintiff’s claims alleging violations of federal law against Defendants, and without prejudice as

to Plaintiff’s claims alleging medical negligence against Defendants (ECF No. 15); and

REMOVES these Defendants from the docket of the Court, consistent with the findings and

recommendations.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.




                                             ENTER:         August 2, 2019




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -2-
